Citation Nr: 1750853	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for status post Achilles tendon rupture, heel of left foot, limited ankle motion.  

3.  Entitlement to service connection for pulled groin muscle, left hip.  

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (arthritis) right wrist.  

6.  Entitlement to an initial compensable rating for hemorrhoids.  

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and hypertension.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1994.  He was awarded the Bronze Star and was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, WV.  Jurisdiction has since transferred to Roanoke, Virginia.   

In March 2017, the RO granted the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for status post Achilles tendon rupture, heel of left foot.

In July 2017, the Veteran testified before the undersigned at a central office hearing.  A transcript of that hearing is of record.  During the hearing, the Veteran stated that he wanted to withdraw his claim of entitlement to service connection for pulled groin muscle, left hip, and his claim of entitlement to an initial rating in excess of 10 percent for hypertension.  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The March 2017 rating decision which granted service connection for posttraumatic stress disorder is a complete grant of the benefits sought on appeal.

2.  The March 2017 rating decision which granted service connection for status post Achilles tendon rupture, heel of left foot, limited ankle motion, is a complete grant of the benefits sought on appeal.

3.  At the July 2017 hearing, the Veteran withdrew the claim of entitlement to service connection for pulled groin muscle, left hip.  

4.  At the July 2017 hearing, the Veteran withdrew the claim of entitlement to an initial rating in excess of 10 percent for hypertension.  

5.  The Veteran's right wrist disorder is characterized by arthritis and painful motion, but not by ankylosis.  

6.  The Veteran's hemorrhoids disorder is characterized by mild or moderate hemorrhoids, but not by large, thrombotic, or irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences, and not by persistent bleeding and with secondary anemia or with fissures.  


CONCLUSIONS OF LAW

1.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for posttraumatic stress disorder.  38 U.S.C.A. § 7104 (West 2014).

2.  There are no remaining questions of fact or law to be decided on the issue of entitlement to status post Achilles tendon rupture, heel of left foot, limited ankle motion.  38 U.S.C.A. § 7104 (West 2014).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for pulled groin muscle, left hip, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for hypertension have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for an initial disability rating in excess of 10 percent for degenerative joint disease (arthritis), right wrist, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5215-5010 (2016).

6.  The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or an authorized representative.  Id. 

During the July 2017 Board hearing, the Veteran withdrew the appeals regarding the issues of entitlement to service connection for Achilles rupture and entitlement to a rating in excess of 10 percent for hemorrhoids.  Hence, with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right Wrist

In September 2008, the RO granted the Veteran service connection for degenerative joint disease (arthritis) right wrist with an initial non-compensable rating under Diagnostic Code 5215-5010 from December 13, 2007, the date that the claim was filed.  The Veteran is appealing that decision.  In March 2017, the RO increased the initial rating to 10 percent.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).    

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis, pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Id.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

Diagnostic Code 5214 provides compensation for ankylosis of the wrist.  38 C.F.R. § 4.71a.  Where ankylosis is favorable in 20 degrees to 30 degrees dorsiflexion, a
A 20 percent rating is appropriate for the minor joint and a 30 percent rating is appropriate for the major joint.  Id.  Where there is ankylosis in any other position, except favorable, a 30 percent rating is appropriate for the minor joint and a 40 percent rating is appropriate for the major joint.  Id.  Where ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation, a 40 percent rating is appropriate for the minor joint and a 50 percent rating is appropriate for the major joint.  Id.  Also under this code, extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  Id.  With respect to this code, the Veteran is left-handed, so the minor joint criteria are applicable for the Veteran's right wrist injury.  See February 2017 VA examination.

Diagnostic Code 5215 provides for compensation due to limitation of motion of the wrist.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Id.  This rating applies to the major wrist and the minor wrist.  Id.  

The evidence prior to February 21, 2017, does not support a rating in excess of 10 percent.  An August 2010 VA medical note states that the Veteran can only bend his right wrist "a few degrees (perhaps 10 degrees)."  VA and private medical records dated October 2010 report arthritis, occasional pain, stiffness, and swelling of the right wrist.  Other medical records during and after this time period are consistent with these findings.  The presence of arthritis with painful, non-compensable limitation of motion is consistent with a 10 percent rating under Diagnostic Code 5010.  38 C.F.R. § 4.59.  There is also no evidence of ankylosis to support a higher rating under Diagnostic Code 5214.  

The VA examination conducted on February 21, 2017, does not support a rating in excess of 10 percent.  For the right wrist, the examination indicates palmar flexion of 0 to 20 degrees and dorsiflexion of 0 to 20 degrees.  The Veteran does not report functional loss or flare-ups.  The examiner states: "No pain noted on exam."  There is no ankylosis.  No incapacitating episodes are noted.  This evidence weighs against a rating in excess of 10 percent under Diagnostic Codes 5010, 5214, or 5215.  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of any additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evidence contained in the February 2017 VA examination weighs against an additional increased rating under DeLuca.  The Veteran does not report having any functional loss or functional impairment.  The examiner states: "No pain noted on exam."  For both wrists, the Veteran is able to perform repetitive use testing with at least three repetitions.  There is no additional loss of function or loss of range of motion after three repetitions.  Also for both wrists, pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over time.  The Veteran does not report flare-ups of the wrist.  Taken together, this evidence weighs strongly against an additional increased rating under DeLuca.  

A VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016); 38 C.F.R. § 4.59 (2016).  In the February 2017 VA examination, there is no pain indicated for either wrist.  There is no evidence of pain with weight bearing.  The apparent lack of pain during the February 2017 VA examination weighs against an additional increased rating under Correia.  

In reaching these conclusions, the Board has considered the Veteran's lay statements, including testimony at the July 2017 hearing that his wrist condition has worsened.  The Board has also considered the additional medical records submitted by the Veteran after the July 2017 hearing.  Unfortunately, neither these records nor the Veteran's testimony are sufficient to establish a rating in excess of 10 percent under the application of Diagnostic Codes 5010, 5214, or 5215.

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Hemorrhoids

In September 2008, the RO granted the Veteran service connection for hemorrhoids under Diagnostic Code 7336 at an initial non-compensable rating from December 13, 2007, the date that the claim was filed.  The Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).  

Under Diagnostic Code 7336, a 0 percent rating is appropriate for mild or moderate internal or external hemorrhoids.  38 C.F.R. § 4.114.  A 10 percent rating is appropriate for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent rating is appropriate for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.

A September 2014 private colonoscopy record indicates "[s]mall internal hemorrhoids."  A March 2015 VA rectal examination indicates "one small non-inflamed external hemorrhoidal sack."  At that examination, the Veteran notes "itching and burning . . . about once/week" but "denies bleeding."  There is "some swelling maybe once a month and [the Veteran will] use [over-the-counter] preparations and it goes away after maybe a day."  The size of these reported hemorrhoids, the fact that they are reducible, and the lack of bleeding all weigh against a compensable rating under Diagnostic Code 7336.  

The February 2017 VA rectal examination is consistent with this finding.  The Veteran "denies bleeding," indicates "intermittent swelling" only, and is not using continuous medication.  The only symptoms are "mild pain" and difficulty sitting for extended periods of time, "especially hard surface[s]."  Consistent with this, during the July 2017 hearing, the Veteran reaffirmed that he experiences mild pain and difficulty sitting and that he has not had problems with bleeding for several years.  He also stated that his condition has not changed since the time of that examination.  This evidence weighs against a compensable rating for hemorrhoids.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.


ORDER

The claim of entitlement to service connection for posttraumatic stress disorder is dismissed.

The claim of entitlement to service connection for status post Achilles tendon rupture, heel of left foot, limited ankle motion, is dismissed.  

The claim of entitlement to service connection for pulled groin muscle, left hip, is dismissed.  

The claim of entitlement to an initial rating in excess of 10 percent for hypertension is dismissed.  

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (arthritis) right wrist is denied.    

Entitlement to an initial compensable rating for hemorrhoids is denied.  


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  

VA medical records consistently indicate treatment for and complaints of erectile dysfunction.  The Veteran has argued that this disorder is the result of hypertension medications and service-connected posttraumatic stress disorder.  See July 2017 hearing; June 2010 VA Form 9.  There is an indication that this may be true, but insufficient evidence of record by which the Board can make a decision.  The McLendon elements are satisfied.  A VA examination is required.  

VA treatment records to May 24, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from May 25, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from May 25, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD) and hypertension.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed erectile dysfunction; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed erectile dysfunction was incurred in or aggravated by the Veteran's service; and

c. Whether the Veteran has any current or previously-diagnosed erectile dysfunction that (i) is proximately due to the Veteran's service-connected PTSD or hypertension, including the medications used to treat these disorders, or (ii) was aggravated by the Veteran's service-connected PTSD or hypertension, including the medications used to treat these disorders.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


